COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                           LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                         500 N. KING STREET, SUITE 11400
                                                                          WILMINGTON, DELAWARE 19801-3734


                                            May 21, 2021

     Jeremy D. Eicher, Esquire                            Jennifer C. Voss, Esquire
     Eicher Law LLC                                       Skadden, Arps, Slate, Meagher & Flom LLP
     1007 N. Orange Street, 4th Floor                     920 N. King Street, 7th Floor
     Wilmington, DE 19801                                 Wilmington, DE 19801

     Frank E. Noyes, II, Esquire                          Kevin R. Shannon, Esquire
     Offit Kurman, P.A.                                   Potter Anderson & Corroon LLP
     1201 N. Orange Street, Suite 10E                     1313 N. Market Street
     Wilmington, DE 19801                                 Wilmington, DE 19801

                    Re:    In re TransPerfect Global, Inc., C.A. No. 9700-CM,
                           Elting v. Shawe et al., C.A. No. 10449-CM

      Dear Counsel:

             This letter resolves the Joint Motion of TransPerfect Global, Inc. and Philip R.

      Shawe (“Respondents”) for Reargument Pursuant to Court of Chancery Rule 59(f) (the

      “Reargument Motion”) and Respondents’ Joint Motion for Stay Pending Reargument and

      Any Potential Appeal (the “Stay Motion”). 1

             A movant bears a heavy burden in seeking reargument under Court of Chancery

      Rule 59(f). The court will deny a motion for reargument unless the movant establishes that

      the court overlooked a decision or principle of law that would have controlling effect or

      misapprehended the facts or the law so the outcome of the decision would be different.

      Mere disagreement with the court’s resolution of a matter is not sufficient.


      1
       Terms not defined in this letter have the same meaning ascribed to them in the April 30,
      2021 Memorandum Opinion.
In re TransPerfect Global, Inc.
C.A. Nos. 9700-CM, 10449-CM
May 21, 2021
Page 2 of 3

       Here, Respondents’ Rule 59(f) arguments boil down to mere disagreements with the

court’s resolution and do not speak to any controlling principle of law or material fact the

court overlooked or misapprehended.

       As to the first ground for reargument, the court did not fail to apply the controlling

standard when evaluating Skadden’s hourly rates. Further, Respondents’ argument that

each attorney who billed time on the matter must submit evidence that they charged and

collected from other clients at those hourly rates during the year was not made to the trial

court and, as such, is not a proper basis for reargument.

       As to the second ground, Respondents merely disagree with the court’s

determinations and reassert prior arguments that were rejected.

       As to the third ground, the court noted cases cited by the Custodian that permitted

petitioning for fees incurred preparing fee petitions and determined that the standard for

bad faith was not satisfied.

       Accordingly, the Reargument Motion is DENIED.

       Because the Reargument Motion is denied, Respondents’ request for a stay pending

reargument is moot.

       A stay pending appeal is subject to the discretion of the trial court and governed by

a four-part test: (1) the likelihood of success on the merits of the appeal; (2) whether the

movant will suffer irreparable harm if the stay is not granted; (3) whether any other
In re TransPerfect Global, Inc.
C.A. Nos. 9700-CM, 10449-CM
May 21, 2021
Page 3 of 3

interested party will suffer substantial harm if the stay is granted; and (4) whether the public

interest will be harmed if the stay is granted.

       Having considered each of the four factors, the court concludes that a stay is

inappropriate in this case.

       As to the first factor, any appeal of the court’s April 30, 2021 opinion will be

reviewed for abuse of discretion. Beyond disagreement with the court’s reasoning and

factual findings, Respondents have not demonstrated a likelihood of success on the merits.

       As to the second and third factors, even if the Custodian would not be substantially

harmed by a stay, Respondents—a company worth almost $1 billion and its 99%

stockholder—cannot credibly contend that they are unable to pay the amount of the

judgment or that making such a payment immediately would cause irreparable harm.

       As to the fourth factor, the public interest is served by ensuring a court-appointed

custodian is paid promptly for fees and expenses the court has already determined are

reasonable and ordered be paid by May 7, 2021—a deadline Respondents have ignored.

       Accordingly, the Stay Motion is DENIED.

       IT IS SO ORDERED.

                                            Sincerely,

                                            /s/ Kathaleen St. Jude McCormick

                                            Kathaleen St. Jude McCormick
                                            Chancellor

cc:    All counsel of record (by File & ServeXpress)